 


109 HR 3581 IH: African Burial Ground International Memorial Museum Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3581 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Nadler (for himself, Mr. Rangel, and Mr. Meeks of New York) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish the African Burial Ground National Historic Site and the African Burial Ground International Memorial Museum in New York, New York, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the African Burial Ground International Memorial Museum Act. 
2.Findings 
Congress finds that— 
(1)the African Burial Ground National Historic Landmark in New York, New York, holds the remains of up to 20,000 enslaved Africans and early-generation African Americans from the colonial era; 
(2)the Africans and African Americans that suffered under slavery show us the strength of the human character and provide us with a model of courage, commitment, and perseverance; 
(3)as President George W. Bush stated on July 8, 2003, during his remarks at Goree Island, Senegal: “For 250 years the captives endured an assault on their culture and their dignity. The spirit of Africans in America did not break… All the generations of oppression under the laws of man could not crush the hope of freedom and defeat the purposes of God.”; 
(4)a national memorial museum dedicated to the African Americans that suffered the grave injustice of slavery in this country, while at the same time helping to build the country, will allow the people of the United States to understand the past and honor the history of all people in the United States; 
(5)in 1988, the Secretary of the Smithsonian Institution— 
(A)stated that the African Burial Ground affords the perfect opportunity to gain insight into— 
(i)the institution of slavery, as practiced in urban, rural, northern, and southern parts of the United States; and 
(ii)the international slave trade; and 
(B)proposed that a partnership be formed among the Smithsonian, the National Park Service, and the General Services Administration to further develop the African Burial Ground; 
(6)the National Museum of African American History and Culture Act (20 U.S.C. 80r et seq.), which authorized construction of a museum in Washington, D.C., identified the period of slavery as 1 of the periods of the African American diaspora that would be encompassed by the museum; 
(7)the African Burial Ground— 
(A)is unlike any other anthropological and symbolic site in the United States or the world; 
(B)includes DNA samples from the remarkably well-preserved human remains that will enable researchers to trace the home roots in Africa of those individuals buried at the African Burial Ground; 
(C)provides a fitting location for a national memorial facility, relating to the National Museum of African American History and Culture that would— 
(i)pay special tribute to the thousands of slaves that are buried at the African Burial Ground; 
(ii)examine the African cultural traditions brought to the United States by the enslaved; and 
(iii)explore in-depth the institution of slavery; 
(8)a memorial museum at the site of the African Burial Ground— 
(A)was first recommended by a Federal steering committee in 1992; and 
(B)in conjunction with the planned World Trade Center memorial and other nearby sites, would attract millions of visitors from the United States and abroad, making a substantial contribution to the development and revitalization of Lower Manhattan in response to the attacks on the World Trade Center of September 11, 2001; 
(9)Public Law 99–511 (100 Stat. 2080) encouraged support for the establishment of a commemorative structure within the National Park System or on other Federal land that is dedicated to the promotion of understanding, knowledge, opportunity, and equality for all people; 
(10)the African Burial Ground— 
(A)has been determined to be nationally significant as a National Historic Landmark; and 
(B)provides an important opportunity for interpretation, understanding, partnership and pride; and 
(11)the National Park Service— 
(A)has played an important role in the development of the African Burial Ground site; 
(B)successfully operates other national facilities in the city of New York that symbolize freedom and the quest for freedom in America, including— 
(i)the Statue of Liberty National Monument; and 
(ii)Ellis Island National Monument; 
(C)provided key support to the Presidential Study Commission for the National Museum of African American History and Culture; and 
(D)is well-suited to assume a leadership role with respect to the creation of an African Burial Ground International Memorial Museum. 
3.Definitions 
In this Act: 
(1)AdministratorThe term Administrator means the Administrator of the General Services Administration. 
(2)Advisory councilThe term Advisory Council means the African Burial Ground Advisory Council established by section 8(a). 
(3)CityThe term City means the city of New York, New York. 
(4)Historic siteThe term Historic Site means the African Burial Ground National Historic Site established by section 4(a). 
(5)MuseumThe term Museum means the African Burial Ground International Memorial Museum established by section 5(a). 
(6)National landmarkThe term National Landmark means the African Burial Ground National Historic Landmark in New York, New York. 
(7)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 
(8)StateThe term State means the State of New York. 
4.Establishment of national historic site 
(a)EstablishmentIn accordance with the Act of August 25, 1916 (commonly known as the National Park Service Organic Act) (16 U.S.C. 1 et seq.), there is established as a unit of the National Park System within the National Landmark the African Burial Ground National Historic Site. 
(b)BoundariesThe National Historic Site shall include— 
(1)the property located at 290 Broadway, New York, New York, which is under the jurisdiction of the Administrator; and 
(2)any property adjoining the property described in paragraph (1) or within the National Landmark that is acquired by the Secretary under section 6. 
5.Establishment of memorial museum 
(a)EstablishmentThere is established at the Historic Site a memorial museum and visitor’s center, to be known as the African Burial Ground International Memorial Museum. 
(b)PurposesThe purposes of the Museum are— 
(1)to serve as a permanent living memorial— 
(A)to the enslaved that are buried at the Historic Site; and 
(B)other African Americans that were enslaved; 
(2)to examine the African cultural traditions brought to the United States by the enslaved; 
(3)to explore in-depth the institution of slavery in the United States and other parts of the world; and 
(4)to provide a space for— 
(A)permanent and temporary exhibits; and 
(B)the collection and study of artifacts and documents; and 
(5)to encourage collaboration between the Museum and the National Museum of African American History and Culture, other museums, historically black colleges and universities, historical societies, educational institutions, and other appropriate entities and organizations, including collaboration with respect to— 
(A)the development of cooperative programs and exhibitions, including through digital, electronic, and interactive technologies; 
(B)the identification, management, and care of Museum collections; and 
(C)the training of Museum and National Park Service professionals and other persons concerned with heritage preservation. 
(c)Association with national museumThe Museum shall become associated with the National Museum of African American History and Culture, in a manner to be determined by the Secretary, in consultation with the Advisory Council and the Board of Regents of the Smithsonian Institution. 
6.Site acquisition 
(a)In generalThe Secretary, in consultation with the Administrator, the Secretary of the Smithsonian Institution, the City, the State, and the Advisory Council, shall— 
(1)acquire a site for the Historic Site; and 
(2)plan, design, and construct the Museum at the Historic Site. 
(b)Federal shareThe Secretary shall pay 2/3 of the total costs of— 
(1)acquiring a site for the Historic Site; and 
(2)planning, designing, constructing, reconstructing, and renovating, as applicable, the Museum. 
(c)Contracting authority 
(1)In generalThe Secretary and the Administrator may enter into any agreements with each other, the City, the State, and other parties that are necessary for acquisition, by donation or other means, of sites for— 
(A)establishing the Historic Site; and 
(B)planning, designing, constructing, reconstructing, and renovating, as applicable, the Museum. 
(2)Site acquisitionSites for the Historic Site and Museum may be acquired by— 
(A)the Administrator transferring to the Secretary the open space located behind the Federal office building at 290 Broadway, and bounded by Duane and Elk Streets, in the City; and 
(B)purchase or long-term lease by the Secretary of property located in close proximity to the open space described in subparagraph (1). 
7.Operation of the memorial museum 
(a)In generalThe Secretary, in consultation with the Advisory Council, shall operate the Museum. 
(b)AuthoritiesThe Secretary, in consultation with the Advisory Council, may— 
(1)purchase, accept, borrow, and otherwise acquire artifacts for the collections of the Museum; 
(2)loan, exchange, sell, and otherwise dispose of any part of the collections of the Museum, if the proceeds of the disposition are used for additions to the collections of the Museum; 
(3)specify criteria with respect to the use of the collections and resources of the Museum, including policies on programming, education, exhibitions, and research; 
(4)provide for preservation, restoration, and maintenance of the collections of the Museum; 
(5)solicit, accept, use, and dispose of gifts, bequests, and devises of real and personal property for the purpose of facilitating the work of the Museum; 
(6)contract with such parties as may be necessary to facilitate the operation of the Museum; 
(7)administer the Historic Site and Museum as a unit of the National Park System in accordance with— 
(A)this Act; and 
(B)the laws generally applicable to units of the National Park System, including the Act of August 25, 1916 (commonly known as the National Park Service Organic Act) (16 U.S.C. 1 et seq.); and 
(8)conduct any other activities that are necessary to carry out the purposes of this Act. 
8.Advisory council 
(a)EstablishmentThere is established within the Department of the Interior an advisory council to be known as the African Burial Ground Advisory Council. 
(b)Membership 
(1)CompositionThe Advisory Council shall be composed of the following members or their designees: 
(A)The Secretary, who shall serve as Chairperson of the Advisory Council. 
(B)The Director of the National Park Service. 
(C)The Secretary of the Smithsonian Institution. 
(D)The Administrator. 
(E)The Governor of the State. 
(F)The Mayor of the City. 
(G)The President of the Borough of Manhattan. 
(H)14 members, to be appointed by the Secretary, taking into consideration— 
(i)recommendations from organizations and entities that are committed to the legacy of the African Burial Ground; and 
(ii)recommendations from the members of the Advisory Council. 
(2)Nonvoting membersThe Secretary may appoint as nonvoting members of the Advisory Council— 
(A)members of the United States Senate; 
(B)members of the House of Representatives; 
(C)officials representing the City; 
(D)officials representing the State; and 
(E)any other individuals that the Secretary, in consultation with the members of the Advisory Council, determines to be appropriate. 
(3)Date of appointmentsThe initial appointment of a member under paragraph (1) shall be made not later than 180 days after the date of enactment of this Act. 
(c)Terms 
(1)In generalExcept as provided in paragraph (2), each member of the Advisory Council shall be appointed for a term of 3 years. 
(2)Initial appointeesOf the members first appointed under subsection (b)(1)(H)— 
(A)5 members shall be appointed for a term of 1 year; 
(B)5 members shall be appointed for a term of 2 years; and 
(C)4 members shall be appointed for a term of 3 years. 
(3)Reappointment 
(A)In generalA member of the Advisory Council may be reappointed, except that no individual may serve on the Advisory Council for a total of more than 2 terms. 
(B)Vacancy appointmentsFor purposes of subparagraph (A), the number of terms an individual serves on the Advisory Council shall not include any portion of a term for which an individual is appointed to fill a vacancy under paragraph (4)(B). 
(4)Vacancies 
(A)In generalA vacancy on the Advisory Council— 
(i)shall not affect the powers of the Advisory Council; and 
(ii)shall be filled in the same manner as the original appointment was made. 
(B)TermAny member of the Advisory Council appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed for the remainder of that term. 
(d)DutiesThe Advisory Council shall— 
(1)make recommendations to the Secretary on the planning, design, and construction of the Museum; 
(2)advise and assist the Secretary on all matters relating to the administration, operation, maintenance, and preservation of the Museum; 
(3)provide significant opportunities for public input with respect to carrying out the duties under paragraphs (1) and (2); and 
(4)adopt bylaws for the operation of the Advisory Council. 
(e)Compensation 
(1)In generalExcept as provided in paragraph (2), a member of the Advisory Council shall serve without compensation. 
(2)Travel expensesA member of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Advisory Council. 
(f)Meetings 
(1)In generalThe Advisory Council shall meet at the call of the chairperson or on the written request of a majority of the members of the Advisory Council, but not fewer than 2 times each year. 
(2)Initial meetingsDuring the 1-year period beginning on the date of the first meeting of the Advisory Council, the Advisory Council shall meet not fewer than 4 times for the purpose of carrying out the duties of the Advisory Council. 
(g)QuorumA majority of the members of the Advisory Council shall constitute a quorum for the purpose of conducting business, but a lesser number may receive information on behalf of the Advisory Council. 
9.Director and staff 
(a)Director 
(1)In generalThe Secretary shall appoint a Director for the Museum, taking into consideration recommendations by the Advisory Council. 
(2)DutiesThe Director of the Museum shall manage the Museum, in accordance with any policies established by the Secretary, in consultation with the Advisory Council. 
(b)Staff 
(1)AppointmentThe Secretary may, without regard to the civil service laws, appoint 2 employees to assist the Director of the Museum in carrying out the duties of the Director. 
(2)CompensationThe employees appointed under subsection (b) may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code. 
10.Authorization of appropriations 
(a)In generalExcept as provided in subsection (b), there are authorized to be appropriated to the Secretary to carry out this Act— 
(1)$15,000,000 for fiscal year 2006; and 
(2)such sums as are necessary for each fiscal year thereafter. 
(b)Acquisition of museum siteThere are authorized to be appropriated such sums as are necessary to carry out section 6. 
(c)AvailabilityAmounts made available under subsections (a) and (b) shall remain available, without fiscal year limitation, until expended. 
(d)Use of funds for fund-RaisingAmounts made available under this section may be used to raise funds from private sources to support and promote the Museum. 
 
